Dear Ms. Cresson:
Pursuant to your request I have researched the following issue:
          Is the Jefferson Federation of Teachers Health and Welfare Fund ("Fund") required to obtain a certificate of authority as a domestic insurer, pursuant to R.S. 22:1511 as a "dental service contractor"?
Part XXXIII of Title 22 of the Louisiana Revised Statutes regulates "dental service contractors" which are defined at R.S.22:1510(2) as follows:
Section 1510.  Definitions:
          (2) "Dental service contract" means any person who accepts a prepayment from or for the benefit of any other person or group of persons as consideration for providing to such persons or group of persons the opportunity to receive dental services at such times in the future as such services may be appropriate or required, but shall not be construed to include a dentist or professional dental corporation that accepts prepayment on a fee-for-service basis for providing specific dental services to individual patients for whom such services have been prediagnosed.  Nothing in paragraph 2 of this Section shall apply to a funded or self-funded trust qualified with the United States Department of Labor in accordance with Public Law 93-406.
Other key terms which are crucial to a resolution of the issue raised above are defined as follows:
Section 1510.  Definitions
          (3) "Participant" means a dentist who has contracted with a dental service contractor to accept from and to look solely to such contractor for payment for any health care services rendered to a subscriber, subject to any co-payment obligations included in the contract of the subscriber with the dental service contractor.
          (5) "Subscriber" means any person by or for whom a dental service contractor is paid a periodic premium as prepayment for dental services to be rendered to him by a participant for dental services to be rendered to him by a participant.
The above definitions contemplate a tri-lateral arrangement between the dental service contractor, the participant and the subscriber.  There is a contract between the participant/dentist and the dental service contractor; there is also a contract between the dental service contractor and the subscriber/patient.
Since there is no contractual relationship between the Fund and the dentists who provide dental care to employees who are members of the Fund, the Fund cannot be held to be a "dental service contractor" nor is it subject to any of the provisions of R.S. 22:1510 — 1513.  Therefore, it is not required to obtain a certificate of authority as a domestic insurer.
If we may be of further assistance to you, please do not hesitate to call or write.
Yours very truly,
                         RICHARD P. IEYOUB Attorney General
                         BY: STEPHEN M. WHITLOW Staff Attorney
SMW/vji